                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 BETTY JOHNSON                                                   CIVIL ACTION
 VERSUS                                                          NO: 18-7930
 INVESTOR EQUITIES, L.L.C. ET AL                                 SECTION: "S" (2)


                                   ORDER AND REASONS

       IT IS HEREBY ORDERED that Graystar Mortgage, L.L.C.'s Motion to Dismiss (Rec.

Doc. 23) is GRANTED in part, and the rescission claim against Graystar is dismissed;

       IT IS FURTHER ORDERED that Investor Equities' Motion for Summary Judgment

on Plaintiff's Complaint (Rec. Doc. 24) is DENIED with respect to the question of prescription

and DENIED as moot with respect to all other issues;

       IT IS FURTHER ORDERED that Investor Equities' Motion for Summary Judgment

on its Counterclaim (Rec. Doc. 25) is DENIED as moot;

       IT IS FURTHER ORDERED that Betty Johnson's Motion for Time for Additional

Discovery Under Federal Rule 56(d) (Rec. Doc. 33) is DENIED as moot.

       Before the court are the following motions: Greystar Mortgage, L.L.C.'s 12(c) Motion to

Dismiss; Investor Equities' Motion for Summary Judgment on Plaintiff's Complaint; Investor

Equities' Motion for Summary Judgment on its Counterclaim; and Betty Johnson's Motion for

Time for Additional Discovery under Federal Rule 56(d). Following the Magistrate Judge's

grant of leave for plaintiff to file her amended complaint (Rec. Doc. 55), counsel informed the
court that Graystar Mortgage, L.L.C.'s ("Graystar's") Motion was still valid and pending,

Investors Equities' motions were moot except with regard to whether plaintiff's claims were

prescribed, and plaintiff's Rule 56(d) motion was moot.

       Accordingly, the court considers Graystar's motion to dismiss, and Investors Equities'

summary judgment motions solely with respect to the prescription issue.

                                    BACKGROUND FACTS

       The following factual allegations relevant to the pending motions are taken from

plaintiff's amended complaint. Plaintiff is an elderly homeowner living on social security

income, who owns her principal dwelling at 4842 Strasbourg Street in New Orleans. Until the

transactions that are the subject of this suit, she owned the home free and clear of any

encumbrances.

       Plaintiff's complaint alleges that on or about February 2015, Johnson contacted Bruce

Coffman at America's Mortgage Resource about a reverse mortgage. She was informed that

repairs were needed to her residence to qualify for a reverse mortgage, and for a fee, Coffman

arranged for financing with Michael Brown for the home improvements. Plaintiff entered into a

consumer credit transaction with Brown secured by her primary residence. She signed two

promissory notes to Brown totaling $27,000.00, with interest only payments to begin on May 1,

2016. The notes were scheduled to mature on October 1, 2015. Johnson had the requested repairs

performed over the course of 2015 and 2016, but did not receive a reverse mortgage.

       In August 2016, Johnson approached Coffman regarding the matured notes. Coffman

then arranged financing with Investor Equities, an LLC for which Coffman is an officer and


                                                 2
manager. On August 8, 2016, plaintiff entered into a consumer credit transaction with Investor

Equities. She borrowed $60,000.00 from Investor Equities, secured by a mortgage on her home,

in a transaction that involved $24,894.94 in settlement charges, including $11,568.00 in loan fees

and costs, paid to Investor Equities, which amounted to approximately 28% of the total loan

amount. The twelve $600.00 interest only payments were prepaid as part of the settlement

charges, as were homeowners and flood insurance. Her principal loan balance, previously

$27,675.00, was now $60,000.00. Plaintiff did not receive any consumer counseling regarding

the transaction. Investor Equities transferred its interest in plaintiff's mortgage to Graystar.

       In August of 2017, plaintiff's $60,000.00 balloon payment became due, and she contacted

Coffman. Again, Coffman arranged additional financing through Investor Equities, which took a

new security interest in plaintiff's home. The loan proceeds were used in part to pay off the

Graystar loan. In connection with the August 2017 transaction, plaintiff's total settlement charges

were $13,487.87, which included a payment to Investor Equities of $4200.00 in points and fees,

approximately 6.2% of the total loan amount, as well as six prepaid interest payments of $750

per month, and homeowners and flood insurance. At the time she made the loan, the interest only

payments were $750 per month, and plaintiff's income from social security was $677.00 per

month. She did not receive consumer counseling regarding the transaction. Investor Equities

transferred its interest in the mortgage to Michael Brown.

        In this lawsuit, Johnson seeks to rescind both the 2016 and 2017 transactions for

violations of the Truth in Lending Act ("TILA"), 15 U.S.C. § 1601 et seq., and the Home

Ownership and Equity Protection Act ("HOEPA"), 15 U.S.C. § 1602(bb). She alleges that the


                                                  3
original creditor, Investor Equities, was subject to the requirements of TILA and HOEPA, that

material disclosures required under TILA and HOEPA were not provided to her in connection

withe 2016 transaction, and that the terms of the 2016 transaction include provisions that

violated HOEPA restrictions. With respect to Graystar, Johnson claims that she is entitled to

rescission under TILA and HOEPA for the 2016 mortgage loan against Graystar as assignee, and

for damages under HOEPA against Graystar as assignee.

                                          DISCUSSION

I.     Greystar's Rule 12(c) Motion to Dismiss

       Greystar seeks dismissal of plaintiffs claims under Rule 12(c) on three bases: (1) that

Johnson's TILA and HOEPA claims are barred by a one-year statute of limitations; (2) that

Greystar is not liable to Johnson under TILA as an assignee; and (3) that Johnson cannot state a

rescission claim against Greystar, because she did not enter into a transaction with Graystar.

       A. Rule 12(c) Standard

       A party may move for judgment on the pleadings after an answer has been filed. FED. R.

CIV. P. 12(c). "The standard for dismissal under Rule 12(c) is the same as that for dismissal for

failure to state a claim under Rule 12(b)(6).” Chauvin v. State Farm & Cas. Co., 495 F.3d 232,

237 (5th Cir. 2007). “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic v. Twombly, 127 S.Ct. 1955,

1964-65 & 1973 n.14 (2007)). “Factual allegations must be enough to raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint are true


                                                 4
(even if doubtful in fact).” Id. at 1965. The court “must accept all well-pleaded facts as true and

view them in the light most favorable to the non-moving party.” In re S. Scrap Material Co.,

LLC, 541 F.3d 584, 587 (5th Cir. 2008). A district court may consider only the contents of the

pleading and the attachments thereto. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498

(5th Cir. 2000) (citing FED. R. CIV. P. 12(b)(6))

       B. Plaintiff's TILA and HOEPA claims are not prescribed.

       It is undisputed that plaintiff's claims for rescission under TILA and HOEPA are subject

to a three-year statute of limitations. See, 15 U.S.C. §1635(f); Taylor v. Domestic Remodeling,

Inc., 97 F.3d 96, 98 (5th Cir. 1996)("If the creditor fails to deliver the forms, or fails to provide

the required information, then the consumer's right of rescission extends for three years after the

date of consummation of the transaction."). However, Graystar argues that the damages claim

against it under HOEPA is subject to a one-year limitations period. Graystar further argues that

the transaction in question took place on August 8, 2016, suit was not filed until August 20,

2018, and thus plaintiff's claims are time-barred. In arguing for a one year limitations period,

Graystar points the court to cases involving loans predating 2010.

       However, in 2010, Congress amended HOEPA as follows:

       Any action under this section with respect to any violation of section 1639,
       1639b, or 1639c of this title may be brought in any United States district court, or
       in any other court of competent jurisdiction, before the end of the 3-year period
       beginning on the date of the occurrence of the violation.

15 U.S.C. § 1640(e).

       In this case, plaintiff's HOEPA claims are premised on 15 U.S.C. § 1639. Accordingly,



                                                    5
her claims are subject to a three-year prescriptive period, and are not prescribed.

       C. Greystar may be liable as an assignee.

       The allegations of plaintiff's complaint against Graystar, for rescission under TILA and

HOEPA and for damages under HOEPA, are premised on Graystar's status as an assignee of the

2016 loan. Graystar argues that is it cannot be liable as to Johnson as an assignee because the

violations complained of do not appear on the face of the disclosure statement, citing 15 U.S.C. §

1641(a).

       Title 1641(a) provides:

               Except as otherwise specifically provided in this subchapter, any civil
       action for a violation of this subchapter . . . which may be brought against a
       creditor may be maintained against any assignee of such creditor only if the
       violation for which such action or proceeding is brought is apparent on the face of
       the disclosure statement. . . .

15 U.S.C.A. § 1641(a)(emphasis added).

       However, section 1641 goes on to state:

               Any person who purchases or is otherwise assigned a mortgage referred to
       in section 1602(aa)1 of this title shall be subject to all claims and defenses with

       1
           The provision referred to as 1602(aa), has been re-codified at 1602(bb), and provides:

       The term “high-cost mortgage”, and a mortgage referred to in this subsection, means a
consumer credit transaction that is secured by the consumer's principal dwelling, other than a
reverse mortgage transaction, if–

             (i) in the case of a credit transaction secured–

                     (I) by a first mortgage on the consumer's principal dwelling, the annual
             percentage rate at consummation of the transaction will exceed by more than 6.5
             percentage points (8.5 percentage points, if the dwelling is personal property and the
             transaction is for less than $50,000) the average prime offer rate, as defined in section

                                                   6
       respect to that mortgage that the consumer could assert against the creditor of the
       mortgage, unless the purchaser or assignee demonstrates, by a preponderance of
       the evidence, that a reasonable person exercising ordinary due diligence, could
       not determine, based on the documentation required by this subchapter, the
       itemization of the amount financed, and other disclosure of disbursements that the
       mortgage was a mortgage referred to in section 1602(aa) of this title.

15 U.S.C. § 1641(d)(1).

       Applying the foregoing, Graystar, as assignee of the mortgage from Investor Equities, is

subject to all claims which plaintiff may bring against Investor Equities. As well, while

ordinarily such an action could only be maintained against an assignee if the violation was

apparent on the face of the disclosure statement, plaintiff has alleged that the assigned instrument


           1639c(b)(2)(B) of this title, for a comparable transaction; or

                   (II) by a subordinate or junior mortgage on the consumer's principal dwelling,
           the annual percentage rate at consummation of the transaction will exceed by more
           than 8.5 percentage points the average prime offer rate, as defined in section
           1639c(b)(2)(B) of this title, for a comparable transaction;

           (ii) the total points and fees payable in connection with the transaction, other than
           bona fide third party charges not retained by the mortgage originator, creditor, or an
           affiliate of the creditor or mortgage originator, exceed–

                   (I) in the case of a transaction for $20,000 or more, 5 percent of the total
           transaction amount; or

                   (II) in the case of a transaction for less than $20,000, the lesser of 8 percent of
           the total transaction amount or $1,000 (or such other dollar amount as the Board shall
           prescribe by regulation); or

           (iii) the credit transaction documents permit the creditor to charge or collect
           prepayment fees or penalties more than 36 months after the transaction closing or
           such fees or penalties exceed, in the aggregate, more than 2 percent of the amount
           prepaid.

15 U.S.C. § 1602(bb).

                                                  7
was a high-cost mortgage as defined in 15 U.S.C. § 1602(bb) (formerly § 1602(aa)). Thus

Graystar, as assignee, must demonstrate by a preponderance of the evidence that a reasonable

person exercising ordinary due diligence, could not determine, based on the legally required

documentation, the itemization of the amount financed, and other disclosure of disbursements,

that the mortgage was a [high-cost] mortgage. See 15 U.S.C. § 1641(d)(1).

       Plaintiff's complaint alleges that the original creditor was subject to TILA and HOEPA,

that the material disclosures required under those laws were not provided to her by the original

creditor for the 2016 transaction, and that the terms of the 2016 transactions included provisions

that violated HOEPA restrictions. She has also alleged that Graystar accepted the assignment of

the loan, and the documentation provided to Graystar upon assignment provided easily

accessible information reflecting that terms of the agreement violated TILA and HOEPA, and

thus that a reasonable person exercising due diligence would have known the loan was covered

by and violated HOEPA.

       Accepting these allegations as true, as the court must on a motion for judgment on the

pleadings, plaintiff has adequately pleaded a claim against Graystar as assignee.

       D. Plaintiff cannot state a rescission claim against Graystar.

       Graystar also argues that plaintiff has failed to allege a rescission claim against it,

because she did not enter any transactions with Graystar, and that the August 2016 mortgage that

was assigned to Graystar was paid off by the August 21, 2017 mortgage. Thus, Graystar alleges

that the only transaction subject to rescission is the August 2017 transaction, in which it did not

participate. Essentially, Graystar argues the plaintiff's refinancing of the 2016 loan destroyed any


                                                  8
rescission claim she might have had against Graystar.

       Plaintiff argues that because Graystar accepted assignment of the 2016 mortgage it is

subject to rescission under TILA to the same extent as the original creditor, Investor Equities,

regardless of the fact that the loan was refinanced.

       Plaintiff is correct to the extent that refinancing a loan and extinguishing the underlying

security interest does not necessarily extinguish the right to rescission. Because rescission

unwinds the entire transaction, it results not only in the release of the security, but also the return

of any finance or other charge paid by the borrower. "When an obligor exercises his right to

rescind . . . he is not liable for any finance or other charge, and any security interest given by the

obligor, including any such interest arising by operation of law, becomes void upon such a

rescission." 15 U.S.C. § 1635(b).

       However, as Graystar argues, plaintiff did not make any payments to Graystar in

connection with the 2016 transaction that could conceivably be rescinded and returned to her.

The HUD-1 statement attached to the complaint reflects that all of the loan fees and costs were

paid to Investor Equities and Bruce Coffman.

       Moreover, the documentation of the assignment attached to the complaint does not reflect

any payments by Johnson to Graystar. Rather, Investor Equities, through its agent and sole

member, Bruce Coffman, borrowed $60,000.00 from Graystar, securing its promissory note by

the assignment of Johnson's loan and mortgage. Thus, though Graystar is an assignee of the loan,

it received nothing from Johnson beyond the security interest (which has been released by

Graystar), and there is nothing left to rescind.


                                                   9
       In so finding, the court notes that in the principal case relied upon by plaintiffs, in which

the Sixth Circuit held that refinancing does not extinguish a rescission right, the plaintiffs therein

advanced claims to void the security agreement, and for the return of prepayment penalties,

mortgage filing fees, loan transaction fees, appraisal fees, and closing costs. Barrett v. JP

Morgan Chase Bank, N.A. 445 F3d 874, 877-78 (6th Cir. 2006). There are no allegations that

plaintiff made any such payments to Graystar, and thus there is no viable claim for their return

via rescission.

II.    Investor Equities' Motions for Summary Judgment

       Investor Equities filed two motions for summary judgment, one on plaintiff's original

complaint, and one on its counterclaim. Following the filing of its amended complaint, counsel

for Investor Equities informed the court that all issues raised in the motions were moot except for

the prescription argument set forth in the motion for summary judgment on plaintiff's complaint.

       For the reasons stated above in connection with Graystar's motion to dismiss, the court

finds that plaintiff's claims are not prescribed and the motion is denied to that extent. In all other

respects, it is denied as moot based on the representations of Investors Equities.

                                          CONCLUSION

       Graystar Mortgage, L.L.C.'s Motion to Dismiss (Rec. Doc. 23) is granted in part, and the

rescission claim against Graystar is dismissed. Investor Equities' Motion for Summary Judgment

on Plaintiff's Complaint (Rec. Doc. 24) is denied with respect to the question of prescription and

denied as moot with respect to all other issues. Investor Equities' Motion for Summary Judgment

on its Counterclaim (Rec. Doc. 25) is denied as moot. Betty Johnson's Motion for Time for


                                                  10
Additional Discovery Under Federal Rule 56(d) (Rec. Doc. 33) is denied as moot.



                                     28th day of March, 2019.
       New Orleans, Louisiana, this _____



                         ____________________________________
                              MARY ANN VIAL LEMMON
                          UNITED STATES DISTRICT JUDGE




                                             11
